DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
paragraph 2, “even if the person oneself does not aware” should be “even if the person oneself is not aware”;
of the amended specification filed, paragraph 16, page 4, lines 3, 6, 8, 10, 12, 14, and 16 to page 5, lines 1,2, 4, 7,9, 11, 13, 15, and 16, “accordig” should be “according”;
of the amended specification filed, paragraph 16, page 4, lines 5, 7 and page 5, lines 6, 12, and 14, “firtst” should be “first;” 
paragraph 22, “accordig” should be “according”; 
paragraph 28, “firtst” should be “first” and “accordig” should be “according”;
paragraph 32, “imformation” should be “information”;
paragraph 35, “accordig” should be “according”;
paragraph 39, “accordig” should be “according”;
paragraph 46, line 7, “locaion” should be “location”;
paragraph 47, line 9, “loation” should be “location”; and
paragraph 48, “safty” should be “safety”; “locaion” should be “location”; “respectiely” should be “respectively”; “gards” should be “guards”;  .  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a requesting part”, “an instructing part”  in claims 1, 5, and 13; and “adjusting part” in claims 10-12,  and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12, 13, and 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “a requesting part” and “an instructing part”  invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims and/or no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al US 20180053314 (hereinafter Tsuji) in view of Hamada et al JP 201671639 English Machine Translation (hereinafter Hamada).

As to claim 1, Tsuji teaches a control apparatus (Figure 16), comprising: 
at least a processor (Figure 16, reference number 51 “CPU”); and 
a memory(Figure 16, reference number 52 “Memory”) in circuit communication with the processor(Figure 16, reference number 51 “CPU”), 
wherein the processor is configured to execute program instructions stored in the memory (paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”) to implement: 
a requesting part (the requesting part is shown in Figure 5, as reference number 20, the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) that requests each of a first apparatus holding identification information of a first moving body(ies) obtained at a first location  (paragraph 28 discloses captures images are acquired by the moving tracking device, wherein the first moving body person 1Y, the captured image, is captured by the image capture device 1A at one location. The captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of a second moving body(ies) obtained at a second location(paragraph 28 discloses captures images are acquired by the moving tracking device, wherein the second moving body person 1X, the captured image, is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique)  to provide the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to a predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd of people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
an instruction part that instructs calculation processing relating to movement of a moving body(ies) based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s) (paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28).
Tsuji does not teach that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s).
Hamada teaches  that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s) (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed/secret media information storage unit 20 which is the secret calculation server; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).

As to claim 2, the combination of Tsuji in view of Hamada teach wherein the identification information of the first moving body and the identification information of the second moving body include facial feature data of a person taken by respective different cameras (Tsuji: paragraph 28 reveals the captured images includes identification information of the person such as clothing, gender, and physique, where the gender information includes facial feature data of a person).

As to claim 3, the combination of Tsuji in view of Hamada teach wherein the identification information of the first moving body and the identification information of the 8Docket No. 3350013201 USO1 second moving body include body shape data of a person taken by respective different cameras (Tsuji: paragraph 28 discloses the first moving body, person 1Y, captured by image capture device 1A; and the second moving body, person 1X, captured by image capture device 1B. Identification information of the two moving bodies are taken by the different cameras such as the clothing of the person, the gender, and the physique of the person).

As to claim 4, the combination of Tsuji in view of Hamada teach wherein the identification information of the first moving body and the identification information of the second moving body are data which were obtained under respective different management entities (Tsuji: paragraph 111 discloses the information of the moving bodies are data taken from a plural image capture devices , which provides effective polices to be made between shops in shopping mall area. The different shops are can be under different management entities and the cameras can be from different shops).

As to claim 5, the combination of Tsuji in view of Hamada teach wherein the predetermined secret calculation server(s) is(are) a plurality of secret calculation servers that perform calculation by a secret sharing scheme(Hamada: paragraph 35 discloses secret sharing method capable of secret calculation wherein the data to be calculated is stored in secret dispersion to a plurality of calculation subjects/ entities and paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer); and the requesting part causes the first apparatus and the second apparatus to transmit share information which is converted from the identification information of the first moving body and the identification information of the second moving body (Tsuji: paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server) to be secret-shared, to the secret calculation server(s) (Hamada: paragraph 35 discloses secret sharing method capable of secret calculation wherein the data to be calculated is stored in secret dispersion to a plurality of calculation subjects/ entities and paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).

As to claim 6, the combination of Tsuji in view of Hamada teach wherein the calculation processing is processing of calculating the number of a moving body(ies) that moved between the first location and the second location based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 7, the combination of Tsuji in view of Hamada teach wherein 9Docket No. 3350013201 USO1 the calculation processing is processing of generating mobility data of a moving body that moved between the first location and the second location by collating the identification information of the first moving body with the identification information of the second moving body (Tsuji: paragraph 83-84 discloses the tracking result generation section generates a table collecting movement amount/duration for each pair of image capture devices, thus to compute a movement duration the mobility data is collected and combined).

As to claim 8, the combination of Tsuji in view of Hamada teach wherein the identification information of the first moving body and the identification information of the second moving body include time information that indicates a time on which the information was obtained (Tsuji: Figure 8 discloses different image captured devices and the identification information extracted with the corresponding captured timing); and the calculation processing is processing of generating mobility data including a time-length required to move for a moving body which moved between the first location and the second location (Tsuji: Figure 15 and paragraphs 83-84 disclose the generated table of the movement duration/time length to move from one location that is captured by origin camera to a second location that is captured by destination camera ).

As to claim 9, the combination of Tsuji in view of Hamada teach wherein the mobility data is processed so that an individual cannot be identified (Tsuji: Figure 7 and paragraphs 42-43 disclose the captured images 7A and 7B from captured devices A and B; the color feature information extraction section extracts the color features from the captured images and as shown in 7a and 7b, an individual cannot be identified; paragraph 119 discloses identification of the tracking target person is made difficult, and thus the person is not trackable).

As to claim 10, the combination of Tsuji in view of Hamada teach wherein the processor is configured to execute the program instructions (Tsuji: claim 8 disclose the moving objection group detection device has a processor that execute instructions) to implement: that an adjusting part that switches contents of the calculation processing in order to satisfy a required processing time-length (Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 11, the combination of Tsuji in view of Hamada teach wherein the processor is configured to execute the program instructions (Tsuji: claim 8 disclose the moving objection group detection device has a processor that execute instructions) to implement: that an adjusting part that switches contents of the calculation processing in order to satisfy a required processing precision(Tsuji: paragraph 106 discloses the crowd of people can be tracked with greater precision by broadening/switching the feature extraction range).

As to claim 12, the combination of Tsuji in view of Hamada teach wherein the adjusting part dynamically switches contents of the calculation processing by reducing feature amount data making up the identification information of the first moving body and the identification information of the second moving body(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images that contains the first and second moving body; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 13, Tsuji teaches a data analysis system(Figure 16), comprising: 
a predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server; claim 8 disclose the moving object group detection device comprise a processor); and 
a control apparatus (Figure 16 reference number 50 which is a computer) which comprises: 
at least a processor(Figure 16, reference number 51 “CPU”); and 
a memory (Figure 16, reference number 52 “Memory”) in circuit communication with the processor(Figure 16, reference number 51 “CPU”), 
wherein the processor is configured to execute program instructions stored in the memory (paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”) to implement: 
a requesting part (Figure 5 reference number 20 is the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) that requests each of a first apparatus holding identification information of a first moving body(ies) obtained at a first location (paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of a second moving body(ies) obtained at a second location(paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique) to provide the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
an instruction part that instructs calculation processing relating to movement of a moving body(ies) based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s)(paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28).
Tsuji does not teach that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s).
Hamada teaches  that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s) (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).

As to claim 14, Tsuji teaches a calculation server control method (Figure 17), comprising: 
requesting (Figure 5 reference number 20 is the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) each of a first apparatus holding identification information of a first moving body(ies) obtained at a first location (paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of a second moving body(ies) obtained at a second location (paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique) to provide the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to a predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); 
and instructing calculation processing relating to movement of a moving body(ies) based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s) (paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28).
Tsuji does not teach that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s).
Hamada teaches  that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s) (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).

As to claim 15, Tsuji teaches a computer-readable non-transient recording medium (Figure 16, reference number 52 “Memory”) recording a computer program, the computer program that causes a control apparatus to execute processing(paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”), comprising: 
requesting (Figure 5 reference number 20 is the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) each of a first apparatus holding identification information of a first moving body(ies) obtained at a first location(paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of a second moving body(ies) obtained at a second location (paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique)  to provide the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to a predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
instructing calculation processing relating to movement of a moving body(ies) based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s) (paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28).
Tsuji does not teach that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s).
Hamada teaches  that the obtained identification information of the moving body(ies) data is to a predetermined secret calculation server(s) and the calculating processing relating to movement of a moving body(ies) to the predetermined secret calculation server(s) (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).

As to claim 16, the combination of Tsuji in view of Hamada teach wherein the calculation processing is processing of calculating the number of a moving body(ies) that moved between the first location and the second location based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 17, the combination of Tsuji in view of Hamada teach wherein the processor is configured to execute the program instructions (Tsuji: paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”) to implement: that an adjusting part that switches contents of the calculation processing in order to satisfy a required processing time-length(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 18, the combination of Tsuji in view of Hamada teach wherein the adjusting part dynamically switches contents of the calculation processing by reducing feature amount data making up the identification information of the first moving body and the identification information of the second moving body(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images that contains the first and second moving body; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 19, the combination of Tsuji in view of Hamada teach wherein the calculation processing is processing of calculating the number of a moving body(ies) that moved between the first location and the second location based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 20, the combination of Tsuji in view of Hamada teach adjusting to switch contents of the calculation processing in order to satisfy a required processing time-length(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 21, the combination of Tsuji in view of Hamada teach wherein the adjusting part dynamically switches contents of the calculation processing by reducing feature amount data making up the identification information of the first moving body and the identification information of the second moving body(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images that contains the first and second moving body; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 22, the combination of Tsuji in view of Hamada teach wherein the calculation processing is processing of calculating the number of a moving body(ies) that moved between the first location and the second location based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 23, the combination of Tsuji in view of Hamada teach wherein the computer program further causes the control apparatus to execute processing(Tsuji: paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”) comprising adjusting to switch contents of the calculation processing in order to satisfy a required processing time-length(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).

As to claim 24, the combination of Tsuji in view of Hamada teach wherein the comprises dynamically switching contents of the calculation processing by reducing feature amount data making up the identification information of the first moving body and the identification information of the second moving body(Tsuji: paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images that contains the first and second moving body; paragraph 42 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishikawa et al US 20190026560 (hereinafter Nishikawa) and Iizaka US 20030164878 (hereinafter Iizaka).

Nishikawa teaches a requesting part (Figure 1, reference number 11 “Communicator” and reference number 111 “Movement information acquirer”) that requests each of a first apparatus holding identification information of a first moving body(ies) obtained at a first location (paragraphs 93 and 99-100) and a second apparatus holding identification information of a second moving body(ies) obtained at a second location (paragraphs 95-96 and 99) to provide the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to a predetermined calculation server(s) (paragraphs 103 and 121, wherein the server is the controller); and an instruction part that instructs calculation processing relating to movement of a moving body(ies) based on the identification information of the first moving body(ies) and the identification information of the second moving body(ies) to the predetermined calculation server(s) (paragraph 121, wherein the server is the controller) as recited in claims 1, 13-15.

Iizaka teaches wherein the identification information of the first moving body and the identification information of the 8Docket No. 3350013201 USO1 second moving body include body shape data of a person taken by respective different cameras (abstract and claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437                                                                                                                                                                                         
/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437